                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                No. 5:18-CR-00189-FL

 United States of America,

 v.
                                                                       Order
 Roy Lee Fowler,

                        Defendant.


        Counsel for Defendant Roy Lee Fowler has requested that the court order that the defendant
undergo a psychiatric examination, pursuant to 18 U.S.C. §§ 4241 et seq., to determine if he is
presently suffering from a mental disease or defect to the extent that he is unable to understand the
nature and consequences of the proceedings against him or to assist in his defense.

       After holding a hearing where the defendant was present and represented by counsel, as
was the United States, the court finds that there is reasonable cause to believe that the defendant
may presently be suffering from a mental disease or defect rendering him incompetent to
understand the nature and consequences of the proceedings against him or to assist properly in his
defense.

        Therefore, it is ordered that the defendant shall be committed to the custody of the Attorney
General, who shall hospitalize the defendant for treatment in a suitable facility for a reasonable
period of time, not to exceed thirty days, pursuant to 18 U.S.C. § 4247(b), and to be examined by
at least one qualified psychiatrist or psychologist, for the purpose of determining whether the
defendant is suffering from a mental disease or defect rendering him mentally incompetent to the
extent that he is unable to understand the nature and consequences of the proceedings against him
or to assist properly in his defense;

       It is further ordered that the psychiatrist or psychologist who examines the defendant shall
prepare and file a psychiatric or psychological report pursuant to the provisions of Section 4247(c).
The court will then hold a hearing pursuant to Section 4247(d) to determine the defendant’s
competency.
        Furthermore, defense counsel shall file a notice within seven days of the filing of this order
indicating whether she intends to withdraw the pending Motion to Suppress (D.E. 38) and Motion
to Sequester (D.E. 39). If counsel withdraws the motions prior to this deadline, she is relieved of
the responsibility to file the notice. Any withdrawal would be without prejudice to refiling the
motions once the court has resolved the competency issue.

Dated: October 3, 2018

                                               ______________________________________
                                               Robert T. Numbers, II
                                               United States Magistrate Judge
